DETAILED ACTION
Claims 1-9 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 08/03/2016 (JAPAN 2016-152973).
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 12/16/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Examiner’s Note
The Examiner further reviewed the claims and the Applicant’s Specification in order to determine ways to place this case in better condition for allowance. The Examiner would like to bring three things to the Applicant's attention. First, further specific UE transmit the PUSCH that precoded per PRG of determined PRG size and precoding information for this PUSCH to the radio base station at Step 400. Second, further includes the radio base station20 may estimate the PRG size based on at least one of UL channel estimation values, the system bandwidth (the number of RBs), the bandwidth (the number of RBs) allocated to the PUSCH addressed to this user terminal (see Specification 0051]). The Examiner is open to additional features or concepts and working with the Applicants to determine way to help place this case in better condition for allowance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davydov et al. (US 2016/0227520 A1).
Regarding claim 1, Davydov teaches a user terminal (UE 120 see Davydov: Fig.1) comprising: 
a transmitter (Transmitter 122 see Davydov: Fig.1) that transmits an uplink (UL) signal which is precoded per precoding group that includes a given number of frequency resource units (identifying one or more precoding resource groups in UE based on indication of a precoding resource group see Davydov: Fig.6 steps 610-620; ¶[0054-0055]); and 
a processor that controls precoding of the UL signal (controller 124 identify the preconfigured PRGs related to configuration of UE “UE 120 may identify, e.g., by controller 124, a plurality of one or more preconfigured PRGs relating to a precoding granularity configuration of the UE 120 received, by receiver 126 from eNB 110 via higher layer signaling such as RRC (610)” see Davydov:  ¶[0054]; Fig.6 step 610), 
wherein the processor section controls a size of the precoding group based on a downlink (DL) signal (controller 124 identify the each PRG size and precoding granularity configuration with lower frequency selectivity and system bandwidth NRbDL and PRG size (see Table 2) “controller 124 may comprise an identifying circuitry or module or unit (now shown) to identify the plurality of preconfigured PRGs that may each have a PRG Size and/or a precoding granularity indicated in the precoding granularity configuration” see Davydov: ¶[0054-0055]; ¶[0045] Table 1; ¶[0051]).  
Regarding claim 2, Davydov taught the terminal according to claim 1 as described hereinabove. Davydov further teaches wherein: the precoding group includes a given number of time resource units; and the processor controls a size of the precoding group in a time direction (PRG bundling group includes number of resource block and physical resource blocks in a PRG see Davydov: ¶[0045-0046]).  
Regarding claim 3, Davydov taught the terminal according to claim 1 as described hereinabove. Davydov further teaches wherein the processor section sets the size of the precoding group to a fixed size based on a system bandwidth of the user terminal (PRG Size group based on system bandwidth see Davydov: ¶[0045]; Table 1).  
Regarding claim 4, Davydov taught the terminal according to claim 1 as described hereinabove. Davydov further teaches wherein the control section determines the size of the precoding group based on a size of a precoding group of a downlink signal (DL) (Size of PRG group based on the system bandwidth see Davydov: ¶[0045-0046]; ¶[0050]).  
Regarding claim 5, Davydov taught the terminal according to claim 1 as described hereinabove. Davydov further teaches wherein the processor section determines the size of the precoding group to be a size specified by a radio base station (eNB110 identify PRG group and transmit indication to the UE at step 510 see Fig.5 steps 510-520; ¶[0049-0050]), or the processor determines the size of the precoding group autonomously based on a command from the radio base station or without the command from the radio base station.  
Regarding claim 6, claim 6 is rejected for the same reason as claim 1 as set forth hereinabove.
Regarding claim 7, claim 7 is rejected for the same reason as claim 3 as set forth hereinabove.
Regarding claim 8, claim 8 is rejected for the same reason as claim 4 as set forth hereinabove.
Regarding claim 9, claim 9 is rejected for the same reason as claim 5 as set forth hereinabove.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


December 14, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478                                                                                                                                                                                                        1-